COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §

 IN RE: EUGENIO L. RODRIGUEZ,                    §              No. 08-08-00351-CR

                  Relator.                       §         AN ORIGINAL PROCEEDING

                                                 §                IN MANDAMUS

                                                 §

                                                 §




        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Eugenio L. Rodriguez, seeks a writ of mandamus to compel the Judge of the 109th

District Court of Andrews County Texas, to grant his request for forensic DNA testing pursuant to

Chapter 64 of the Texas Code of Criminal Procedure.

       In order to obtain relief through a writ of mandamus, a relator must establish: (1) no other

adequate remedy at law is available and (2) that the act he seeks to compel is ministerial. State ex

rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210

(Tex.Crim.App. 2007). An act is ministerial if it does not involve the exercise of any discretion.

State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.

2001). Based on the petition and record provided, Mr. Rodriguez has not demonstrated he is entitled
to the relief requested. See TEX .R.APP .P. 52.8. Relator’s petition is therefore denied.



                                              GUADALUPE RIVERA, Justice
January 15, 2009

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                                  2